Case: 21-11087      Document: 00516358014          Page: 1     Date Filed: 06/15/2022




            United States Court of Appeals
                 for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             June 15, 2022
                                    No. 21-11087                             Lyle W. Cayce
                                                                                  Clerk

   Amy Pickett,

                                                               Plaintiff—Appellee,

                                        versus

   Texas Tech University Health Sciences Center;
   Barbara Cherry,
   individually and in her official capacity as Department Chair of Leadership
   Studies;
   Michael Evans,
   individually and in his official capacity as Dean of School of Nursing,

                                                         Defendants—Appellants.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                                No. 5:20-CV-232


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          The defendants dismissed Amy Pickett from two graduate nursing-
   studies programs. She sued, claiming that her dismissal violated the Ameri-
   cans with Disabilities Act (“ADA”), the Rehabilitation Act, and the Due Pro-
   cess Clause. The district court refused to dismiss some of her claims.
Case: 21-11087          Document: 00516358014       Page: 2   Date Filed: 06/15/2022




                                     No. 21-11087


          The defendants appeal part of that order, contending that they have
   sovereign immunity from Pickett’s ADA claims and that she failed to state
   Fourteenth Amendment claims. We dismiss their appeal in part because we
   lack appellate jurisdiction over the Fourteenth Amendment claims. We af-
   firm the order in part and reverse the order in part because we conclude that
   Pickett stated some Title II claims but not all of the claims that the district
   court refused to dismiss. The defendants are not entitled to sovereign im-
   munity at this stage of the litigation because Pickett’s allegations do not per-
   mit us to assume that the defendants did not violate her due-process rights.
   And the question whether the Due Process Clause protects any of her inter-
   ests is not properly before this court.

                                             I.
          This appeal follows the district court’s partial denial of the defend-
   ants’ motion to dismiss for want of subject-matter jurisdiction and for failure
   to state a claim. As we will explain, 1 this procedural posture requires us to
   consider only whether Pickett has plausibly pleaded a claim for which the fed-
   eral courts have subject-matter jurisdiction. So the following account is
   drawn from Pickett’s complaint.

                                             A.
          Pickett was a graduate nursing student at the Texas Tech University
   Health Sciences Center (“the Center”), which accepted Pickett into its Doc-
   tor of Nursing Practice (“DNP”) Program in 2016. That program is taught
   “primarily online” and aims to serve working nurses.
          Pickett experienced early success in the DNP Program. A short time
   later, she decided to enroll in a second post-master’s nursing program at the


          1
              Infra Section III.A.




                                             2
Case: 21-11087      Document: 00516358014           Page: 3    Date Filed: 06/15/2022




                                     No. 21-11087


   Center—the Family Nurse Practitioner (“FNP”) Program. The DNP and
   FNP Programs are “separate and distinct.” They have different admissions
   processes, requirements, coursework, and timelines.
          Pickett has ADHD. She knew that the additional demands of the FNP
   Program might be overwhelming, given her condition and her existing com-
   mitments to her job and the DNP Program. Therefore, when she was ac-
   cepted into the FNP Program, she decided, for the first time, to seek aca-
   demic accommodations.
          The Center processes requests for academic accommodations via its
   ADA office. Students must petition the office for accommodations. That
   office decides whether a petitioning student has a qualifying disability. If he
   does, the office determines the accommodations to which he is entitled. It
   notifies the student of its decision by issuing a “Letter of Accommodation”
   (“LOA”). To receive the accommodation, however, the student must pre-
   sent that letter to his professors and must renew his request for an LOA each
   semester to continue getting accommodations.
          Pickett petitioned the Center’s ADA office for accommodations in
   May 2017. She “noted the impact of [her] ADHD on [her] ability to focus
   and complete academic tasks under time limited conditions such as testing.”
          The Center agreed that Pickett had a qualifying disability. It issued
   her an LOA including three accommodations: (1) extra time to take tests;
   (2) a private, quieter testing facility; and (3) note-taking assistance, which in-
   cluded copies of professors’ lecture notes and presentations.
          In the Fall 2017 semester, Pickett presented her LOA to the FNP Pro-
   gram faculty but not the DNP Program faculty. She received all of the ac-
   commodations that she requested. She earned a 4.0 GPA.
          In the Spring 2018 semester, Pickett renewed her LOA and again pre-




                                           3
Case: 21-11087     Document: 00516358014           Page: 4   Date Filed: 06/15/2022




                                    No. 21-11087


   sented it only to her FNP Program professors. She did nearly as well, earning
   an “A” and a “B.”
          Trouble arose in the Summer 2018 semester. Pickett renewed her
   LOA again. But this time, she also presented it to her DNP Program profes-
   sors. She hesitated to do that because she feared “negative reactions” from
   them. But she felt as though she had no choice because her health had dete-
   riorated.
          After Pickett requested accommodations from her DNP Program pro-
   fessors, she noticed “negative reactions and hostility.” For instance, Pickett
   was required to spend a certain number of hours doing clinical work to satisfy
   a course requirement. Pickett was timely “completing and reporting those
   hours.” But the Center “questioned” her reports.
          DNP Program faculty also failed to provide some of the accommoda-
   tions listed in Pickett’s LOA. On “numerous instances,” she did not receive
   “copies of lecture notes” and in-class presentations even though that was re-
   quired by her LOA and she had “repeatedly requested” them.
          Pickett also had difficulty working with her DNP Program advisor.
   Those advisors typically review student work before it is submitted. When
   they do so, they create a timeline for each student based on that student’s
   “needs.” Pickett’s advisor asked to review each assignment one week before
   Pickett was required to submit it for grading. She explained that the one-
   week-before-submission deadline did not leave her with enough time to com-
   plete the work. She showed her advisor that semester’s LOA and said she
   “required more time due to [her] disability.” The advisor nevertheless re-
   fused to accommodate her by moving back the deadlines.
          After that incident, Pickett began receiving poorer grades in her DNP
   Program courses. She was “graded more harshly” and “under different stan-
   dards” from the other students despite having “previously earned As.”




                                         4
Case: 21-11087      Document: 00516358014            Page: 5    Date Filed: 06/15/2022




                                      No. 21-11087


          Around the same time, Pickett had surgery. That surgery prevented
   her from working—and the Center was also her employer. The Center ap-
   proved her for FMLA leave, so its administration knew that she would tem-
   porarily be unable to record clinical hours. While she was on leave, the Cen-
   ter accused her of “falsifying” her reports of the clinical hours that she earlier
   had worked. The Center held a hearing, and there Pickett proved that her
   reports were accurate. The Center took no action.
          Pickett’s surgery also prevented her from completing coursework in
   the Summer 2018 semester. She asked to receive the grade “Incomplete” in
   one of her DNP Program courses. She attributed the request to her “increas-
   ing ADHD and related anxiety.” The Center agreed and directed her to sub-
   mit a paper for that course by September 2018.
          Pickett failed to meet that extended deadline by 30 hours. That’s be-
   cause she faced the “additional demands” of her Fall 2018 semester course-
   work on top of the postponed paper and was experiencing “exacerbated
   symptoms.” The course’s syllabus provided that a paper submitted one day
   late would be penalized by reducing its grade by one letter. Nevertheless, the
   course’s instructor “immediately” assigned the paper zero points. That in-
   structor said the paper was assigned a zero because it was submitted late. So
   Pickett failed the course.
          Pickett appealed that failure. The Center gave her partial relief. It
   announced that though her paper would be regraded, she could not receive a
   grade higher than 79 points—a two-letter-grade reduction—because that was
   the Center’s interpretation of the syllabus’s policy.
          In response, Pickett’s professor re-graded the paper. But she again as-
   signed the paper zero points. This time, the professor explained that the pa-
   per was worth zero points because Pickett had failed to incorporate feedback
   from two faculty members who had previously reviewed the paper.




                                           5
Case: 21-11087      Document: 00516358014          Page: 6   Date Filed: 06/15/2022




                                    No. 21-11087


          Pickett appealed again. Again, the Center split the baby. It directed a
   second faculty member to grade the paper. Its policy provided for an unbiased
   reviewer to blind grade the paper, which was supposed to be followed by a
   mediator’s reconciling of the original grade and the second, blind grade. In-
   stead of a blind grader, the Center directed Pickett’s program advisor—the
   same person who had previously refused Pickett’s accommodation request
   and one of the faculty members whose feedback Pickett had ostensibly failed
   to incorporate—to grade the paper. That faculty member assigned the paper
   59 out of 79 possible points. And instead of mediator-driven reconciliation,
   the Center just averaged the two marks for a final grade of 29.5 points.
          Later, Pickett presented the same paper. Her presentation received a
   grade of 89. Pickett interpreted that grade to mean that her paper had met
   “program standards” all along. But the damage was done: She received a
   “C” in the course. The DNP Program awards no credit for courses in which
   a student receives a “C.”
          Meanwhile, Pickett’s difficulties continued in the Fall 2018 semester.
   She renewed her LOA and showed it to her professors for that semester to
   request the same three accommodations: “extended time, an alternate testing
   location[,] and note-taking assistance.” But her professors did not provide
   her with lecture notes and presentations, which was required by her LOA as
   part of the note-taking assistance.
          Pickett faced more challenges during the Fall 2018 semester. She de-
   tailed those allegations in her complaint, but we do not recount them here
   because they lack direct relevance to the matters on appeal. What’s im-
   portant is that she claims to have faced unfair obstacles that caused her aca-
   demic performance to suffer.
          That weak performance, coupled with Pickett’s perception that the
   school was not accommodating her as her LOA required, increased Pickett’s




                                         6
Case: 21-11087     Document: 00516358014           Page: 7   Date Filed: 06/15/2022




                                    No. 21-11087


   stress. She was “unable to recover and experienced severe migraines” during
   exams. So her “anxiety and ADHD symptoms continued to escalate”
   throughout the semester, and she “experienced severe panic attacks.” Her
   final grades that semester were “poor.”
          After the Fall 2018 semester concluded, defendant Evans—Dean of
   the School of Nursing—sent Pickett a letter announcing that she had been
   dismissed from the DNP Program. That letter explained the Center’s dis-
   missal policy, which contained four conditions under which students could
   be dismissed: (1) “earning a ʻC’ or lower in two or more DNP courses in one
   semester”; (2) “earning a ʻC’ or lower in the same DNP course twice”;
   (3) “earning a ʻC’ or lower in a second DNP course even though one DNP
   course has been retaken and a satisfactory grade . . . has been obtained”; and
   (4) maintaining a GPA below 2.0 “for two consecutive semesters.” The letter
   explained that Pickett had “failed to meet one or more of the stated stand-
   ards” and that the “DNP Council” had recommended that Pickett be dis-
   missed from the program.
          But Pickett “met none of the stated criteria.” She received a “C” in
   one DNP Program course—the one that produced the dispute over her de-
   layed paper’s grade. She also received a grade lower than a “B” in another
   course—but that was in the FNP Program and not in the same semester in
   which she got the DNP Program “C.” Because those programs are “separate
   and distinct,” she did not meet any of the first three dismissal criteria. And
   she did not meet the fourth criterion because her GPA was not “below 2.0 at
   any time.”
          The Center’s academic-dismissal policy permits students to petition
   the Dean for review. When a student appeals, the Center convenes “an ap-
   peal council.” That procedure involves neither the “Department Chair nor
   the chair of the academic program.” The policy provides that a student




                                         7
Case: 21-11087      Document: 00516358014           Page: 8    Date Filed: 06/15/2022




                                     No. 21-11087


   remains enrolled and may attend courses while the appeal is considered. That
   procedure is the sole “mechanism” by which the Center considers appeals.
          Pickett “timely appealed” her dismissal. But the school did not follow
   its policy. For one thing, it did not “timely” respond to Pickett’s petition.
   Meanwhile, it “cut off” her access to her school email account and “can-
   celled” her outstanding advising appointments within the DNP Program.
          Next, Defendant Cherry—a department chair—contacted Pickett and
   gave her an “ultimatum”: She could remain in either the DNP or FNP Pro-
   gram, but not both. That message surprised Pickett because the letter pur-
   porting to dismiss her had mentioned only the DNP Program. And she
   thought that her appeal of that dismissal was still pending, not to mention
   that Cherry was not supposed to participate in the appeal process. Unsure
   how to proceed, Pickett resolved to request more time to decide.
          But at the very moment Pickett was prepared to ask Cherry for more
   time, she “simultaneously received” another email from Cherry. Cherry an-
   nounced that Pickett’s dismissal “would stand.”

                                          B.
          Pickett sued the Center, Evans, and Cherry—the latter two defend-
   ants in both their official and individual capacities. She brought claims under
   the ADA, the Rehabilitation Act, and the Due Process Clause via Section
   1983. Pickett’s ADA claims implicated two theories of liability: failure-to-
   accommodate and conscious discrimination. Pickett’s due-process claim in-
   volved both procedural and substantive theories of liability. Those claims
   were based on the contention that Pickett had a “protected property interest”
   in her continued education at the Center.
          The defendants moved to dismiss Pickett’s claims for lack of subject-
   matter jurisdiction and for failure to state a claim. As relevant to this appeal,




                                          8
Case: 21-11087      Document: 00516358014           Page: 9    Date Filed: 06/15/2022




                                     No. 21-11087


   they contended that (1) assuming Pickett had a right protected by the Due
   Process Clause, she could not show that it had been infringed, and that (2) the
   defendants were immune from Pickett’s ADA claims.
          The defendants attached four exhibits to their motion. They hoped to
   rebut Pickett’s allegations concerning the Center’s policies. Pickett re-
   sponded with four exhibits of her own.
          The defendants’ motion was first evaluated by a magistrate judge
   (“MJ”). The MJ first explained that he had not considered any of the parties’
   exhibits—only the face of Pickett’s complaint. The MJ also discussed Pick-
   ett’s ADA and substantive-due-process claims. Regarding her ADA claims,
   the MJ recommended that the district court dismiss Pickett’s failure-to-ac-
   commodate claims except as they related to the Center’s failure to provide
   Pickett with lecture notes and her advisor’s refusal to amend the one-week-
   before-due-date deadline for pre-submission review. He also counseled con-
   cluding that Pickett had stated plausible disability-discrimination claims.
   And he advised the district court to hold that Congress had permissibly abro-
   gated the defendants’ sovereign immunity from those ADA claims.
          The MJ did not recommend a disposition for Pickett’s substantive-
   due-process claim. But while analyzing Pickett’s ADA claim, he outlined his
   view of the caselaw regarding substantive due process rights in higher educa-
   tion. He explained that the law is “far from settled.” (Quotation omitted.)
   He found no “controlling authority that definitively answers the question of
   whether Pickett possesses a protected substantive . . . due process right” that
   is implicated here. And he noted that courts have often declined to answer
   the question after concluding that, even if such a right existed, the plaintiffs
   had failed to meet the high bar for establishing a violation of that right.
          The district court adopted the MJ’s recommendations that are rele-
   vant to this appeal. It considered some of the exhibits attached to the defen-




                                           9
Case: 21-11087       Document: 00516358014           Page: 10   Date Filed: 06/15/2022




                                      No. 21-11087


   dants’ motion to dismiss but concluded that they hadn’t rebutted Pickett’s
   allegations. It partially denied the defendants’ motion regarding Pickett’s
   ADA claims, concluding that (1) Pickett had stated claims for failure to pro-
   vide note-taking assistance and declining to extend the advisor-review dead-
   line and that (2) Congress had validly abrogated sovereign immunity for those
   claims.
             The court also concluded that Pickett had stated a substantive-due-
   process claim, although it did not reach the question whether Pickett had an
   interest protected by the Due Process Clause. The court reasoned that Pick-
   ett had plausibly pleaded a “substantial departure from accepted academic
   norms.” (Quotation omitted.) It pointed to Pickett’s allegations that she
   didn’t meet any of the Center’s criteria for dismissal and that the DNP and
   FNP Programs were supposed to be distinct. So the court concluded that it
   could not assume that Pickett’s rights were not violated. It noted that the
   defendants had not challenged Pickett’s assertion of a protected property in-
   terest.
             The defendants filed this interlocutory appeal of the order denying in
   part their motion to dismiss. They claim that we have jurisdiction to decide
   (1) whether Pickett’s surviving ADA claims should have been dismissed for
   lack of subject-matter jurisdiction and (2) whether she failed to state substan-
   tive-due-process claims.

                                           II.
             We must begin by demarcating our appellate jurisdiction over this in-
   terlocutory order. See Ortiz v. United States, 138 S. Ct. 2165, 2172 (2018);
   Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101 (1998). The general
   rule is that we may review “final decisions of the district courts.” 28 U.S.C.
   § 1291; Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–47 (1949).
   But we may also review certain interlocutory orders under 28 U.S.C. § 1292.




                                           10
Case: 21-11087     Document: 00516358014            Page: 11   Date Filed: 06/15/2022




                                     No. 21-11087


   And we have recognized narrow classes of claims over which we have “pen-
   dent appellate jurisdiction,” an exception to which we will shortly return. Es-
   cobar v. Montee, 895 F.3d 387, 391–93 (5th Cir. 2018).

                                         A.
          A district court decision is “final” under Section 1291 when (1) the
   “court disassociates itself from a case” or when (2) it renders a decision that
   is “conclusive, [resolves] important questions separate from the merits, and
   [is] effectively unreviewable on appeal from the final judgment in the under-
   lying action.” Burge v. Parish of St. Tammany, 187 F.3d 452, 476 (5th Cir. 1999)
   (quotation omitted). That second path to finality is called the “collateral or-
   der doctrine.” Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 41 (1995) (quo-
   tation omitted). We may review such collateral orders immediately. Id.
          One example of an appealable collateral order is a denial of official im-
   munity. That order is collateral under Section 1291 because an official im-
   munity is “an immunity from suit rather than a mere defense to liability”; “it
   is effectively lost if a case is erroneously permitted to go to trial.” Burge,
   187 F.3d at 476 (quoting Swint, 514 U.S. at 42).
          The defendants claim that the district court erroneously denied them
   sovereign immunity from Pickett’s ADA claims. An order denying that form
   of immunity is immediately reviewable under the collateral order doctrine.
   Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 147
   (1993). So we have appellate jurisdiction over Pickett’s ADA claims.

                                         B.
          The case for appellate jurisdiction over Pickett’s substantive-due-pro-
   cess claims is less straightforward. The defendants maintain that we have
   “pendent appellate jurisdiction” over those claims because they are “inextri-
   cably intertwined” with Pickett’s ADA claims. The defendants attribute the




                                          11
Case: 21-11087      Document: 00516358014            Page: 12     Date Filed: 06/15/2022




                                      No. 21-11087


   “inextricably intertwined” standard to Swint, 514 U.S. at 51. But Swint did
   not adopt the doctrine of pendent appellate jurisdiction; it expressly declined
   to “definitively . . . settle” the propriety of asserting jurisdiction under that
   label. Id. at 50. Before we can unpack the law of pendent appellate jurisdic-
   tion, however, we must explain why the defendants assert that the ADA and
   substantive-due-process claims are so closely related.

                                            1.
          Pickett asserted her ADA claims against the Center and Evans and
   Cherry in their official capacities. The Center is part of Texas Tech Univer-
   sity, an agency of Texas that enjoys sovereign immunity. Lowe v. Tex. Tech
   Univ., 540 S.W.2d 297, 298 (Tex. 1976); see also Regents of the Univ. of Cal. v.
   Doe, 519 U.S. 425, 429–30 (1997). And because Evans and Cherry were sued
   as officers of the Center, the claims against them are also treated as claims
   against Texas. Lewis v. Clarke, 137 S. Ct. 1285, 1291 (2017). It follows that all
   of Pickett’s ADA claims are barred by sovereign immunity unless Texas has
   waived it or Congress has abrogated it. Hans v. Louisiana, 134 U.S. 1, 16–18
   (1890); Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 55 (1996).
          Pickett contends that Congress abrogated state sovereign immunity
   via the ADA. To decide whether Congress has abrogated a state’s sovereign
   immunity, “we ask two questions.” Seminole Tribe, 517 U.S. at 55. First, has
   Congress “unequivocally expressed its intent to abrogate the immunity?” Id.
   (quotation omitted and alteration adopted). Second, if it has, did it validly
   exercise an enumerated power capable of abrogating state sovereign immun-
   ity? Id. at 55, 59.
          Congress provided for the ADA to abrogate state sovereign immunity.
   Among other provisions, the ADA says that states “shall not be immune . . .
   from an action in [a] Federal or State court of competent jurisdiction for a
   violation of this chapter. In any [such] action . . . , remedies . . . are available




                                           12
Case: 21-11087      Document: 00516358014            Page: 13     Date Filed: 06/15/2022




                                      No. 21-11087


   for such a violation to the same extent as . . . in an action against [non-states].”
   42 U.S.C. § 12202. The Supreme Court has acknowledged that provision as
   sufficiently unambiguous. Bd. of Trs. of the Univ. of Ala. v. Garrett, 531 U.S.
   356, 363–64 (2001). And the defendants do not dispute that conclusion.
          The defendants instead make their stand on the second prong of the
   abrogation analysis. Pickett’s claims arise under Title II of the ADA, which
   provides that “no qualified individual with a disability shall, by reason of such
   disability, be excluded from participation in or be denied the benefits of the
   services, programs, or activities of a public entity, or be subjected to discrim-
   ination by any such entity.” 42 U.S.C. § 12132. The Supreme Court has al-
   ready considered whether Title II may abrogate state sovereign immunity.
          Title II abrogates state sovereign immunity where it prohibits conduct
   that violates the Fourteenth Amendment. United States v. Georgia, 546 U.S.
   151, 158–59 (2006). Insofar as it prohibits conduct that does not directly vio-
   late the Fourteenth Amendment, Title II can abrogate sovereign immunity
   only where Congress’s abrogation power is “nevertheless valid.” Id. at 159.
   Congress’s abrogation power is “nevertheless valid” where Title II imposes
   requirements that are “congruent and proportional” to an identified “pattern
   of [unconstitutional] exclusion and discrimination”—even if it sweeps in
   some conduct that is not itself unconstitutional. Tennessee v. Lane, 541 U.S.
   509, 531 (2004); see also City of Boerne v. Flores, 521 U.S. 507, 520 (1997). In
   other words, Section 5 of the Fourteenth Amendment contains an enumer-
   ated power capable of abrogating state sovereign immunity, subject to the lim-
   itations that ordinarily accompany that provision. Fitzpatrick v. Bitzer,
   427 U.S. 445, 456 (1976).
          Under United States v. Georgia, 546 U.S. at 159, we ask three questions
   to decide whether the defendants are entitled to sovereign immunity: First,
   has Pickett stated a plausible Title II claim? Second, to the extent that she has,




                                           13
Case: 21-11087         Document: 00516358014                Page: 14       Date Filed: 06/15/2022




                                            No. 21-11087


   do those allegations also state a violation of the Fourteenth Amendment?
   Third, to the extent that Pickett has stated a plausible Title II claim that is not
   also a Fourteenth Amendment violation, has she identified prohibited con-
   duct that is congruent and proportional to a pattern of Fourteenth Amend-
   ment violations that Congress sought to remedy? 2
           Pickett’s ADA and substantive-due-process claims collide, if at all, at
   the second and third questions. That’s because Pickett has the burden at all
   times to establish federal jurisdiction, Kokkonen v. Guardian Life Insurance Co.
   of America, 511 U.S. 375, 377 (1994), and a claim barred by sovereign immunity
   lies outside federal courts’ subject-matter jurisdiction, Rodriguez v. Texas
   Commission on the Arts, 199 F.3d 279, 280–81 (5th Cir. 2000). Pickett has ad-
   vanced only one reason why the ADA has permissibly abrogated Texas’s sov-
   ereign immunity here: Texas infringed her “constitutionally protected prop-
   erty interest” in violation of the Due Process Clause. 3 So Pickett’s ADA
   claim survives the state’s assertion of sovereign immunity only if she has
   pleaded a Title II claim that is plausibly also either (1) a violation of her right
   to due process or (2) congruent and proportional to a pattern of violations of
   due process rights that Congress sought to remedy.
           According to the defendants, that means that Pickett’s Title II claim
   is “fundamentally premised on the district court’s ruling that Pickett stated a



           2
             We address those questions in that order. See Block v. Tex. Bd. of Law Exam’rs,
   952 F.3d 613, 617–18, 618 n.12 (5th Cir. 2020) (holding that we do not proceed to the Four-
   teenth Amendment analysis until we have determined that the plaintiff “has stated a claim
   under Title II”).
           3
              On appeal, Pickett also asserts that she has liberty interests that are protected by
   the Due Process Clause. But Pickett did not plead that theory in her complaint. See Cutrera
   v. Bd. of Supervisors of La. State Univ., 429 F.3d 108, 113 (5th Cir. 2005). Nor did the district
   court rule on it. Amin v. Mayorkas, 24 F.4th 383, 391 n.4 (5th Cir. 2022). So we may not
   consider it.




                                                  14
Case: 21-11087        Document: 00516358014              Page: 15       Date Filed: 06/15/2022




                                          No. 21-11087


   claim for a violation of her substantive due process rights.” So, they say, the
   two claims are “inextricably intertwined,” giving us pendent appellate juris-
   diction to consider the merits of a claim that is not otherwise final under
   28 U.S.C. § 1291. We disagree.

                                                2.
           Though the defendants cite only Swint’s “inextricably intertwined”
   language, the matter of pendent appellate jurisdiction is considerably more
   nuanced. We must take great care to avoid “indiscriminate appellate review
   of interlocutory orders.” Microsoft Corp. v. Baker, 137 S. Ct. 1702, 1714 (2017).
   Exercising “pendent appellate jurisdiction in [the] collateral-order context”
   risks “undermin[ing] [28 U.S.C.] § 1292(b).” Id. (citing Swint, 514 U.S.
   at 46). Pendent appellate jurisdiction is not specifically provided for by Sec-
   tions 1291 and 1292, and the Supreme Court has exercised pendent appellate
   jurisdiction only once. 4 So under our precedent, “pendent appellate jurisdic-
   tion is carefully circumscribed.” Escobar, 895 F.3d at 391.
           We have recognized four “rare and unique” circumstances under
   which pendent appellate jurisdiction “may be proper.” Id. at 392 (quotation
   omitted). Those circumstances are presented where “(1) the court will de-
   cide some issue in the properly brought interlocutory appeal that necessarily
   disposes of the pendent claim; (2) addressing the pendent claim will further
   the purpose of officer-immunities . . . ; (3) the pendent claim would be other-
   wise unreviewable; or (4) the claims involve precisely the same facts and ele-
   ments.” Id. at 392–93 (footnotes omitted). None of those circumstances



           4
              Clinton v. Jones, 520 U.S. 681, 707 n.41 (1997) (explaining that pendent appellate
   jurisdiction was appropriate because review of one order was “necessary to ensure mean-
   ingful review” of another order over which the Court separately had appellate jurisdiction)
   (quoting Swint, 514 U.S. at 51).




                                                15
Case: 21-11087        Document: 00516358014              Page: 16       Date Filed: 06/15/2022




                                          No. 21-11087


   applies here.
           Deciding Pickett’s ADA claims will not necessarily dispose of her sub-
   stantive-due-process claims. That’s because it is possible to rule on the for-
   mer without passing on the latter. See Byrum v. Landreth, 566 F.3d 442, 450
   (5th Cir. 2009). The first question under United States v. Georgia—the extent
   to which Pickett has stated a Title II claim—acts as a filter that can create
   separation between the ADA and substantive-due-process claims. For one
   thing, Pickett may not have stated a Title II claim at all, which would mean
   that we never would reach the Fourteenth Amendment question. Even if she
   has stated Title II claims, we are limited to the allegations that plausibly im-
   plied those claims when considering whether the Fourteenth Amendment al-
   lowed Congress to abrogate state sovereign immunity. But were we to con-
   sider whether Pickett has pleaded a plausible Fourteenth Amendment viola-
   tion, we could consider all her factual allegations. So there are at least two
   ways that we could rule on the ADA claims that would not fully dispose of
   the Fourteenth Amendment claims. In other words, those claims are not “in-
   extricably intertwined.” Swint, 514 U.S. at 51.
           Moreover, Pickett appears to contend that Title II may permissibly ab-
   rogate state sovereign immunity because her ADA-violating allegations state
   substantive- and procedural-due-process claims. 5 For instance, in the same
   paragraph of her brief, she remarks that “[b]oth substantive and procedural
   due process[ ] ensure that individuals are not denied [life, liberty, or property]
   arbitrarily” and that the defendants “are not protected by sovereign immun-
   ity because ADA violations occurred [that infringed her] 14[th] Amendment


           5
            The district court dismissed Pickett’s claims grounded in procedural due process.
   Pickett has not tried to appeal that order, but whether violations of procedural due process
   may nevertheless sustain an ADA claim past an assertion of sovereign immunity is a sepa-
   rate question.




                                               16
Case: 21-11087     Document: 00516358014            Page: 17   Date Filed: 06/15/2022




                                     No. 21-11087


   rights.” If that position is correct, it would provide a third way for us to re-
   solve her ADA claims without disposing of her substantive-due-process
   claims. We could hold that her allegations that state a Title II claim also state
   a violation of her procedural-due-process rights and so never reach the sub-
   stantive-due-process question.
          Nor would exercising pendent appellate jurisdiction further the pur-
   pose of officer immunities. The defendants are immune, if at all, only from
   the ADA claims. Officer immunities are claim-specific. See Gros v. City of
   Grand Prairie, 209 F.3d 431, 437 (5th Cir. 2000). We have exercised pendent
   jurisdiction over related claims where the defendant asserted immunity from
   the pendent claim but the order denying that immunity was nevertheless inel-
   igible for interlocutory review because the claim was based in state law. E.g.,
   Morin v. Caire, 77 F.3d 116, 119–20 (5th Cir. 1996). That rationale does not
   apply here because the defendants have not asserted immunity from the sub-
   stantive-due-process claims; they have denied that Pickett stated claims.
          Nor will the district court’s order refusing to dismiss Pickett’s sub-
   stantive-due-process claims be unreviewable. Those claims will inexorably
   terminate in a final judgment. The losing party may then appeal, at which
   point this court would have to determine whether the defendants violated
   Pickett’s substantive-due-process rights. Nothing but time would be lost by
   waiting. And we may not “expand our appellate jurisdiction” for efficiency’s
   sake. McKee v. City of Rockwall, 877 F.2d 409, 413 (5th Cir. 1989).
          Finally, the categories of claims involve different facts and elements.
   As we have explained, the facts relevant to the claims could be different be-
   cause the only facts relevant to the Fourteenth Amendment portion of the
   ADA-sovereign-immunity question are those that plausibly imply a Title II
   violation. But all of Pickett’s allegations are relevant to deciding whether she
   has Fourteenth Amendment claims. And deciding the substantive-due-




                                          17
Case: 21-11087        Document: 00516358014         Page: 18    Date Filed: 06/15/2022




                                     No. 21-11087


   process claim could implicate elements different from the question whether
   the defendants are immune from the ADA claims because there are multiple
   ways to resolve the sovereign immunity question without commenting on
   substantive due process.
          So this is not a “rare and unique” case in which we may exercise pen-
   dent appellate jurisdiction. Escobar, 895 F.3d at 393 (quotation omitted). We
   dismiss the defendants’ appeal of the order refusing to dismiss Pickett’s sub-
   stantive-due-process claims. We consider only whether the defendants are
   immune from Pickett’s ADA claims.

                                          III.
          “We review the district court’s jurisdictional determination of sover-
   eign immunity de novo.” Lewis v. Scott, 28 F.4th 659, 663 (5th Cir. 2022) (quo-
   tation omitted).

                                          A.
          The first question is whether the district court erred by failing to credit
   the defendants’ rebuttal evidence. The defendants complain that “Pickett
   offered no contrary proof to establish her bare allegations in the Complaint.”
   If this appeal had arisen from a motion to dismiss under Rule 12(b)(6), we
   would be bound to accept Pickett’s well-pleaded allegations as true and—be-
   cause she appears pro se—to hold her complaint to a “less stringent stand-
   ard[ ]” than if it were drafted by a lawyer. Taylor v. Books A Million, Inc.,
   296 F.3d 376, 378 (5th Cir. 2002) (quotation omitted). But this appeal arises
   from a motion to dismiss under Rule 12(b)(1) because state sovereign immun-
   ity operates as a jurisdictional bar. Skelton v. Camp, 234 F.3d 292, 295–96 (5th
   Cir. 2000). According to the defendants, that posture permitted the district
   court to weigh the evidence.
          The defendants cite two cases for that theory. The first is Menchaca v.




                                          18
Case: 21-11087        Document: 00516358014              Page: 19       Date Filed: 06/15/2022




                                          No. 21-11087


   Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980). Menchaca recognized
   the general principle that a “factual attack” on subject-matter jurisdiction
   may permit the district court to consider “matters outside the pleadings, such
   as testimony and affidavits.” Id. (quotation omitted). The second case is Ar-
   baugh v. Y&H Corp., 546 U.S. 500, 514 (2006), where the Supreme Court
   explained that “in some instances, if subject-matter jurisdiction turns on con-
   tested facts, the trial judge may be authorized to review the evidence and re-
   solve the [fact] dispute.” For that proposition, the Court cited sections of the
   two leading federal-court treatises. 6
           Once again, the operative rule is much more complex than those con-
   tentions reveal. 7 The general thrust of the defendants’ contention, though,
   is correct: A district court may “dismiss for lack of subject matter jurisdiction
   on any one of three separate bases: (1) the complaint alone; (2) the complaint
   supplemented by undisputed facts evidenced in the record; or (3) the com-
   plaint supplemented by undisputed facts plus the court’s resolution of dis-
   puted facts.” Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. May 1981).
   But there are limits to a district court’s ability to resolve fact disputes on a
   Rule 12(b)(1) motion.
           One of those limits is relevant here. One of the treatise sections cited
   by the Supreme Court explains,
          The district court . . . must weigh the merits of what is pre-


           6
          Id.; 5B Charles Alan Wright & Arthur R. Miller, Federal
   Practice & Procedure § 1350 (3d ed. 2004); 2 James W. Moore et al.,
   Moore’s Federal Practice § 12.30[3] (3d ed. 2005).
           7
              For the second time in this litigation, the defendants have provided only the most
   general statement of a rule that they say supports their position and omitted our more spe-
   cific guidance. Their briefing on those points borders on inadequacy. Particularly where
   they face pro se litigants, the defendants must take greater care in the future so that their
   lack of diligence is not mistaken for lack of candor.




                                                19
Case: 21-11087       Document: 00516358014              Page: 20       Date Filed: 06/15/2022




                                         No. 21-11087


           sented on a Rule 12(b)(1) motion to dismiss, including resolving
           any issues of fact, and decide the question of subject matter ju-
           risdiction . . . . If, however, a decision of the jurisdictional issue
           requires a ruling on the underlying substantive merits of the
           case, the decision should await a determination of the merits
           either by the district court on a summary judgment motion or
           by the fact finder at trial. For example, . . . when subject matter
           jurisdiction is dependent on the same statute that forms the ba-
           sis of the underlying claim, the jurisdictional question is tied up
           with the merits of the case.[ 8]
   That section cites, among other cases, Montez v. Department of the Navy,
   392 F.3d 147, 150 (5th Cir. 2004), which held that “where issues of fact are
   central both to subject matter jurisdiction and the claim on the merits, . . . the
   trial court must assume jurisdiction and proceed to the merits.”
           So the question whether the trial court could have resolved factual dis-
   putes here depends on whether the subject-matter jurisdiction and merits
   questions are coterminous. We conclude that they are.
           We have addressed this issue at least three times in Federal Tort
   Claims Act cases. In Williamson, we recognized that where “the defendant’s
   challenge to the court’s jurisdiction is also a challenge to the existence of a
   federal cause of action, the proper course . . . is to find that jurisdiction exists
   and deal with the objection as a direct attack on the merits.” 645 F.2d at 415.
   We reaffirmed that principle in Montez, 392 F.3d at 150, and described our
   “general rule”: “[R]esolution of the jurisdictional issue on a 12(b)(1) motion
   [is] improper” where the jurisdictional attack is “intertwined with the merits
   of [a] claim.” 9 We did the same in M.D.C.G. v. United States, 956 F.3d 762,


           8
            Wright & Miller, supra note 6, at § 1350, Westlaw (database updated Apr.
   2022) (footnotes omitted).
           9
             The most notable exception to that “general rule”—which is itself an exception
   to the rule that district courts may resolve fact disputes on Rule 12(b)(1) motions—applies




                                               20
Case: 21-11087        Document: 00516358014               Page: 21       Date Filed: 06/15/2022




                                           No. 21-11087


   768–69 (5th Cir. 2020). 10
           We also recently applied Montez outside the FTCA context. S. Recy-
   cling, L.L.C. v. Aguilar (In re S. Recycling, L.L.C.), 982 F.3d 374, 379–82 (5th
   Cir. 2020). There, we explained that whether district courts may resolve con-
   tested fact issues depends on “the extent to which the jurisdictional question
   is intertwined with the merits.” Id. at 380. We asked three questions to de-
   cide whether the issues were inextricably intertwined: First, does the “statu-
   tory source of jurisdiction differ[ ] from the source of the federal claim?” Id.
   Second, can “the jurisdictional issue . . . be extricated from the merits and
   tried as a separate issue?” Id. (quoting Williamson, 645 F.2d at 416 n.10).



   to Foreign Sovereign Immunities Act (“FSIA”) cases. Moran v. Kingdom of Saudi Arabia,
   27 F.3d 169, 172–73 (5th Cir. 1994). In FSIA cases, district courts may resolve factual dis-
   putes even where they are “inextricably intertwined with the merits.” Id. at 172. In Montez,
   we declined to extend that principle to FTCA cases. We explained that foreign sovereign
   immunity is different from federal sovereign immunity because the need for “international
   comity” heightens the need for “special procedures designed to preserve a foreign sover-
   eign’s immunity from suit.” Montez, 392 F.3d at 150. Accordingly, procedures for adjudi-
   cating FSIA claims—for example, “circumscribed discovery procedures”—are often “de-
   part[ures]” from general practice. Id. (citing Arriba Ltd. v. Petroleos Mexicanos, 962 F.2d
   528, 534 (5th Cir. 1992)).
           10
              M.D.C.G. put to rest any doubts about Montez’s vitality that arose after Houston
   Refining, L.P. v. United Steel, 765 F.3d 396, 407 n.20 (5th Cir. 2014). There, one member of
   our court questioned whether Montez was correct or consistent with Steel Co., 523 U.S.
   at 94–95, which forbids “hypothetical jurisdiction.” Hous. Refin., 765 F.3d at 407 n.20.
   Though Montez spoke of district courts “assum[ing] jurisdiction and proceed[ing] to the
   merits,” 392 F.3d at 150, that is not the sort of hypothetical jurisdiction forbidden by Steel
   Co. Steel Co., 523 U.S. at 93–94, forbids beginning with the merits question where it could
   be “more readily resolved” than the jurisdictional question, id. at 93.
            Under Montez, by contrast, courts should assume that the factual allegations in the
   complaint are true for purposes of the Rule 12(b)(1) motion. Then they should determine
   whether those allegations establish that the court has subject-matter jurisdiction. If the
   well-pleaded facts, taken as true, establish subject-matter jurisdiction, the court may then
   resolve the contested issue of fact on a motion for summary judgment or at trial. There is
   nothing “hypothetical” about jurisdiction established under that procedure.




                                                21
Case: 21-11087       Document: 00516358014              Page: 22       Date Filed: 06/15/2022




                                         No. 21-11087


   Third, does “judicial economy favor[ ] early resolution of the jurisdictional
   issue?” Id.
           The answers to those questions demonstrate that the jurisdictional
   and merits questions are coterminous. On the first question, “the court’s
   subject matter jurisdiction is derived from the same statute as the cause of
   action.” Id. Pickett’s cause of action comes from the ADA. And the district
   court has jurisdiction only if the ADA abrogated state sovereign immunity.
   That fact goes a long way towards establishing that the issues are intertwined.
   Id. 11 That’s because separate statutory questions imply that one—the juris-
   dictional statute—can be considered “antecedent” to the other, id. at 381, as
   Steel Co., 523 U.S. at 101, requires. But that’s not possible here.
           The second question turns on whether the legal issues are “identical.”
   S. Recycling, 982 F.3d at 381. They are, because the merits question—whether
   Pickett stated ADA claims—is first element of the jurisdictional question.
   And because it is the first element—unlike in our previous discussion about
   the relationship between Pickett’s ADA and due-process claims—the court
   always must reach it. So this case presents the same scenario as the FTCA
   cases. It is not possible to “extricate[ ]” the jurisdictional question from the
   merits claim. Id.
           The third question is “closely related” to the second. Id. at 382. Ju-
   dicial economy is served by resolving contested fact issues at the pleading
   stage where, for instance, the jurisdictional question is much simpler than the
   merits question. Id. That’s not true here: the jurisdictional question is the
   merits question with extra steps on the back end.
           All of the factors from Southern Recycling support the conclusion that


           11
              See also Gonzalez v. United States, 284 F.3d 281, 287 (1st Cir. 2002); Sizova v.
   Nat’l Inst. of Standards & Tech., 282 F.3d 1320, 1324 (10th Cir. 2002).




                                               22
Case: 21-11087        Document: 00516358014                Page: 23        Date Filed: 06/15/2022




                                           No. 21-11087


   the jurisdictional and merits questions here are inextricable. This case is like
   Williamson, Montez, and M.D.C.G., among others. The district court did not
   err by declining to resolve the disputed factual issues. 12 So we consider
   whether Pickett stated a claim by accepting her well-pleaded allegations as
   true and considering them in the light most favorable to her.

                                                 B.
           Armed with the proper standard of review, we advance to the first
   question under United States v. Georgia, 546 U.S. at 159: To what extent has
   Pickett pleaded a plausible claim under Title II of the ADA?
           As the MJ and district court recognized, Pickett’s claims implicate two
   Title II theories. The first is that the defendants failed reasonably to accom-
   modate her disability. See, e.g., Bennett-Nelson v. La. Bd. of Regents, 431 F.3d
   448, 455 (5th Cir. 2005). The second is that they knowingly discriminated


           12
              A different issue would arguably have been presented if the district court were
   empowered to resolve disputed issues of fact on a Rule 12(b)(1) motion but chose not to.
   Some of our cases have stated that where “the district court rules on jurisdiction without
   resolving factual disputes[,] we consider the allegations in the plaintiff’s complaint as true.”
   Di Angelo Publ’ns, Inc. v. Kelley, 9 F.4th 256, 260 (5th Cir. 2021) (quoting Laufer v. Mann
   Hosp., LLC, 996 F.3d 269, 272 (5th Cir. 2021)) (alteration adopted). That could be taken to
   mean that any time the district court chooses not to pass on a fact issue—even if it could
   have—we are limited to the face of the complaint. Of course, that principle would have
   resolved this case much more simply.
            But we think that reading would misconstrue Di Angelo and the cases on which it
   relied. Tracing Di Angelo’s citations leads back to Williamson, 645 F.2d at 413, where we
   stated the general rule that a district court may resolve Rule 12(b)(1) motions on the plead-
   ings, the pleadings plus undisputed facts, or the foregoing plus its resolution of contested
   fact issues, as the situation requires. And in Di Angelo, 9 F.4th at 260, Laufer, 996 F.3d
   at 272, and St. Tammany Parish ex rel. Davis v. FEMA, 556 F.3d 307, 315 (5th Cir. 2009), it
   appears that there were no contested issues of fact to resolve.
            Still, we need not answer the question whether the district court must exercise its
   fact-finding power when a Rule 12(b)(1) motion presents that opportunity. So we reserve it
   for another day.




                                                 23
Case: 21-11087     Document: 00516358014            Page: 24   Date Filed: 06/15/2022




                                     No. 21-11087


   against her because of her disability. See, e.g., Soledad v. U.S. Dep’t of the
   Treasury, 304 F.3d 500, 503–04 (5th Cir. 2002). We proceed in that order.

                                          1.
          Only two aspects of Pickett’s failure-to-accommodate claims are be-
   fore us. That’s because the district court denied sovereign immunity to the
   defendants regarding only two of Pickett’s possible claims, and Pickett has
   not tried to cross-appeal. The district court and the MJ concluded that
   Pickett had stated failure-to-accommodate claims concerning (1) her profes-
   sors’ failure to give her lecture notes and materials as required by her LOA
   and (2) her advisor’s refusal to modify the one-week-before-due deadline for
   pre-submission feedback.
          “To succeed on a failure-to-accommodate claim, a plaintiff must
   prove: (1) he is a qualified individual with a disability; (2) the disability and
   its consequential limitations were known by the covered entity; and (3) the
   entity failed to make reasonable accommodations.” Smith v. Harris Cnty.,
   956 F.3d 311, 317 (5th Cir. 2020) (quotation omitted). If the plaintiff proves
   those three elements, “the defendants are liable simply [for] denying [the ac-
   commodation].” Bennett-Nelson, 431 F.3d at 455.
          Defendants advance several reasons why Pickett has not satisfied
   those elements for either of her failure-to-accommodate claims. Some of
   their complaints relate to evidentiary sufficiency. As we have just explained,
   we do not consider those points. They also claim, however, that Pickett failed
   to connect the officer defendants—Cherry and Evans—to her relevant alle-
   gations. And they say that Pickett was obligated to present her request for
   deadline accommodations to the Center’s ADA office rather than making it
   verbally to her advisor. We agree on both counts.
          To plead a claim against an officer defendant, the plaintiff must allege
   facts that plausibly imply that the officer was involved in the challenged




                                          24
Case: 21-11087        Document: 00516358014               Page: 25        Date Filed: 06/15/2022




                                           No. 21-11087


   decision. See Haverkamp v. Linthicum, 6 F.4th 662, 670–71 (5th Cir. 2021)
   (per curiam). We agree with the defendants that Pickett failed to “even sug-
   gest that Drs. Cherry and Evans had a role in providing accommodations to
   Pickett.” From the face of Pickett’s complaint, those defendants do not ap-
   pear to have been involved in failing to provide Pickett with lecture notes and
   materials. That failure falls on the professors in those courses and, by exten-
   sion, the Center. Nor do Cherry and Evans appear to have been involved in
   the advisor’s deadline inflexibility; Pickett’s complaint says nothing of asking
   them to overrule the advisor’s decision. So the failure-to-accommodate
   claims against Cherry and Evans should have been dismissed.
           Pickett’s claims against the Center arising from the advisor’s decision
   also fail for a related reason. Pickett did not tell the Center’s ADA Office that
   she needed those deadlines extended. As the defendants observe, a rule im-
   posing liability for failing to accommodate verbal, ad hoc requests made to a
   single faculty member would “impose an unreasonable burden to accommo-
   date a student’s whims.” Pickett’s complaint alleges that the Center has a
   centralized, interactive process for requesting accommodations—one that
   she has successfully used before.
           In the employment context, we have noted that requesting and provid-
   ing reasonable ADA accommodations must be an “interactive process” that
   includes “the input of the employee as well as the employer.” Loulseged v.
   Akzo Nobel Inc., 178 F.3d 731, 735 (5th Cir. 1999). That’s for good reason.
   The objective of the reasonable-accommodation requirement is to find a so-
   lution that works for both parties. 13 The same is true in education.



           13
                See 28 C.F.R. § 35.130(7)–(8) (“A public entity shall make reasonable modifica-
   tions . . . when the modifications are necessary to avoid discrimination on the basis of disa-
   bility, unless the public entity can demonstrate that making the modifications would funda-
   mentally alter the nature of the service, program, or activity. . . . A public entity shall not




                                                 25
Case: 21-11087         Document: 00516358014                 Page: 26        Date Filed: 06/15/2022




                                             No. 21-11087


            The Center cannot maintain an interactive accommodations process
   without centralizing accommodations requests. Schools are obliged to care-
   fully weigh whether requested accommodations are “feasible” and “effec-
   tive.” Wong v. Regents of the Univ. of Cal., 192 F.3d 807, 818 (9th Cir. 1999).
   That inquiry requires expertise that individual professors may not have. And
   defendants correctly point out that putting that burden on individual profes-
   sors would create an “alternative, undocumented” process, introducing dis-
   array. Such a rule would undermine schools’ ability to preserve interactivity
   in their handling of ADA requests.
            So Pickett failed to state a claim for failure to accommodate her by re-
   fusing to move back the deadlines. In the language of Smith, 956 F.3d at 317,
   she did not ensure, in “direct and specific terms,” that her limited ability to
   meet deadlines was “known by the covered entity.” (Quotation omitted.)
   Her existing accommodations, which related only to testing and note-taking
   assistance, did not make her need “open, obvious, and apparent to the entity’s
   relevant agents.” Id. at 318 (quotation omitted and emphasis added). Her
   claims should have been dismissed insofar as they arise from that theory.
           Still, Pickett successfully pleaded a claim against the Center for failing
   to provide her with the lecture notes and materials. The Center agreed that
   giving her those materials was reasonable by putting that accommodation in
   her LOAs each semester. Pickett explains that she nevertheless did not re-
   ceive them on “numerous instances.” If that is true, the Center is liable for
   failing to provide the accommodation. Bennett-Nelson, 431 F.3d at 455.




   impose or apply eligibility criteria that screen . . . individuals with disabilities from fully and
   equally enjoying any service, program, or activity, unless such criteria can be shown to be
   necessary for the provision of the service, program, or activity being offered.”).




                                                   26
Case: 21-11087        Document: 00516358014              Page: 27       Date Filed: 06/15/2022




                                          No. 21-11087


                                               2.
           The MJ and district court also concluded that Pickett’s disability-dis-
   crimination claims are “sufficient to survive dismissal.” We agree.
           To prove conscious discrimination under Title II, a plaintiff must
   show that his disability “play[ed] a role” in the defendant’s “decision making
   process and [had] a determinative influence on the outcome.” Soledad,
   304 F.3d at 503–04 (quoting Ahrens v. Perot Sys. Corp., 205 F.3d 831, 835 (5th
   Cir. 2000)). 14 Disability-related animus “need not be the sole reason” for the
   challenged decision. Id. at 503 (quoting Ahrens, 205 F.3d at 835).
           The plaintiff must plead facts making it “plausible that he was discrim-
   inated against ʻbecause of’”—but not necessarily solely because of—his disa-
   bility. Olivarez v. T-Mobile USA, Inc., 997 F.3d 595, 601 (5th Cir. 2021) (quot-
   ing Cicalese v. Univ. of Tex. Med. Branch, 924 F.3d 762, 767 (5th Cir. 2019)).
   The plaintiff must include facts that allow the court to reasonably infer that
   his disability affected the decision. Id. After assuming those allegations to be
   true, we must undertake a “sensitive inquiry into such circumstantial and di-
   rect evidence of intent as may be available.” Vill. of Arlington Heights v. Metro.
   Hous. Dev. Corp., 429 U.S. 252, 266 (1977).
           Besides their irrelevant rebuttal evidence, defendants advance two
   reasons why Pickett has not stated a claim. The first is that Pickett’s charge
   of conscious discrimination is implausible in light of the other reasons the
   Center had for dismissing her. The second is that Pickett has failed to “iden-
   tify similarly-situated comparators.” We disagree.


           14
              That standard is lower than the standard for claims under Section 504 of the Re-
   habilitation Act, which requires that the challenged decision occurred “solely by reason of
   [the plaintiff’s] disability.” 29 U.S.C. § 794(a). In other respects, we generally interpret
   Title II and the Rehabilitation Act “in pari materia.” Frame v. City of Arlington, 657 F.3d
   215, 223 (5th Cir. 2011) (en banc).




                                               27
Case: 21-11087     Document: 00516358014            Page: 28   Date Filed: 06/15/2022




                                     No. 21-11087


          The defendants say that Pickett’s allegations cannot “overcome
   [their] legitimate, nondiscriminatory reasons justifying academic dismissal.”
   That formulation smacks of summary judgment. It mirrors, for example, the
   evidentiary standard used to evaluate whether a complainant has made a
   prima facie case for discrimination under Title VII. See McDonnell Douglas
   Corp. v. Green, 411 U.S. 792, 802–04 (1973). But that framework is “an evi-
   dentiary standard, not a pleading requirement.” Swierkiewicz v. Sorema N.A.,
   534 U.S. 506, 510 (2002). So too here.
          The question is whether Pickett’s allegations, taken as true, make it
   plausible that her disability played a role in the Center’s decision to dismiss
   her. An explanation need not be the most likely to be plausible. Watson Carpet
   & Floor Covering, Inc. v. Mohawk Indus., 648 F.3d 452, 458 (6th Cir. 2011).
   Plausibility just requires that there is no “obvious alternative explanation” for
   the decision. Ashcroft v. Iqbal, 556 U.S. 662, 682 (2009) (quotation omitted).
          Assuming that what Pickett says is true, it is not obvious that the Cen-
   ter dismissed her for nondiscriminatory reasons. She claims that her profes-
   sors treated her poorly and graded her more harshly after learning of her dis-
   ability. Among other things, she says the Center falsely accused her of lying
   about working clinical hours after she requested accommodations. She as-
   serts that her professor gave her a “0” grade based on a requirement that “did
   not apply to other students.” She avers that the Center failed to follow its
   own policies in at least three respects: first, when it regraded one of her pa-
   pers; second, when it repeatedly failed to give her lecture notes that she was
   entitled to; and third, when it dismissed her from the program even though
   she did not meet any of the listed criteria for academic dismissal. It is plausi-
   ble that animus played a role in those events.
          Pickett was not required to “identify similarly-situated comparators.”
   The defendants cite our decision in Frame, 657 F.3d at 231. There, we




                                          28
Case: 21-11087     Document: 00516358014             Page: 29   Date Filed: 06/15/2022




                                      No. 21-11087


   explained that Title II is violated when a benefit inures to “persons without
   physical disabilities, yet that benefit is unnecessarily denied to similarly situ-
   ated persons with physical disabilities.” Id. That principle does not mean
   that each Title II plaintiff must identify a similarly situated comparator.
          Our plausibility inquiry is not so cramped. For instance, we have rec-
   ognized that “a departure from procedure can show discriminatory motive.”
   McMichael v. Transocean Offshore Deepwater Drilling, Inc., 934 F.3d 447, 460
   (5th Cir. 2019). More is required to prove discrimination, see id. at 459–60,
   but factual allegations that depict an institution’s departure from its own pol-
   icies make animus plausible where the context “suggests the decision-makers
   were willing to deviate from established procedures in order to accomplish a
   discriminatory goal.” Rollerson v. Brazos River Harbor Navigation Dist., 6
   F.4th 633, 640 (5th Cir. 2021).
          Pickett pleaded enough context to suggest that motive here. Her alle-
   gations depict repeated, not incidental, policy deviations. She claims to have
   achieved strong academic marks before her professors learned that she had
   requested accommodations. And though she concedes that her academic
   performance was not always exemplary in the DNP Program, the Center dis-
   missed her from the “separate and distinct” FNP Program too.
          We are also mindful that a mixed motive would have been unlawful. In
   other words, because violating Title II does not require that animus was the
   sole reason for a decision, we can consider the possibility that the Center dis-
   missed Pickett for at least two reasons. For instance, it may have dismissed
   her in part because her academic performance had slipped—though not yet
   below standards—and in part because of animus. That possibility bolsters
   the plausibility of Pickett’s discrimination theory.
          So Pickett has “nudged [her] claims of invidious discrimination across
   the line from conceivable to plausible.” Iqbal, 556 U.S. at 680 (quotations




                                          29
Case: 21-11087       Document: 00516358014              Page: 30      Date Filed: 06/15/2022




                                         No. 21-11087


   omitted). The defendants’ desire to engage in “a rigorous factual analysis”
   must be “reserved for a later stage of the proceedings.” Scott v. U.S. Bank
   Nat’l Ass’n, 16 F.4th 1204, 1211 (5th Cir. 2021) (per curiam). The district
   court correctly concluded that Pickett stated a Title II claim.

                                              C.
           Because Pickett has pleaded some Title II claims, we must consider
   the second question under United States v. Georgia, 546 U.S. at 159: To what
   extent do Pickett’s plausible Title II claims also imply a violation of the Four-
   teenth Amendment?
           Pickett advances only one reason why her claims present violations of
   the Fourteenth Amendment, although that reason has two aspects. Pickett
   says the Center irrationally deprived her of a “constitutionally protected
   property interest” and so violated the Due Process Clause—both substan-
   tively and procedurally.
           The Supreme Court has never decided whether one’s interest in con-
   tinuing his education could be a protected property interest. In Regents of the
   University of Michigan v. Ewing, 474 U.S. 214, 222–25 (1985), 15 the Court as-
   sumed without deciding that the plaintiff had a protected property interest in
   his continued enrollment. It explained that, if he had such a right, it could
   not be infringed except by “such a substantial departure from accepted aca-
   demic norms as to demonstrate that the person or committee responsible did
   not actually exercise professional judgment.” Id. at 225. In other words,
   “genuinely academic decision[s]” are beyond our power to question. Id. We




           15
              The Supreme Court did the same thing in Board of Curators of the University of
   Missouri v. Horowitz, 435 U.S. 78, 91–92 (1978).




                                              30
Case: 21-11087        Document: 00516358014              Page: 31       Date Filed: 06/15/2022




                                          No. 21-11087


   have duplicated that assumption and disposed of cases on like grounds. 16
           But this case presents the question in a new way. We have already
   concluded that Pickett has plausibly pleaded violations of Title II, and we ad-
   dress the Fourteenth Amendment only to determine whether the plausible
   violations constitute due-process violations. So the question is whether con-
   sciously discriminating against Pickett because of her disability and denying
   her the lecture notes and materials that she was promised were “substantial
   departure[s] from accepted academic norms.” Ewing, 474 U.S. at 225.
           The answer is easy. It could not be a “genuinely academic decision,”
   id., to dismiss someone capable of completing the coursework from school in
   part because he is disabled, cf. City of Cleburne v. Cleburne Living Ctr.,
   473 U.S. 432, 446–47 (1985). Nor could it be an exercise of “professional
   judgment,” Ewing, 474 U.S. at 225, to deny a student an accommodation that
   the institution had already deemed reasonable and necessary.
           So we cannot assume that Pickett had no protected property interest.
   We must confront the question whether the Due Process Clause protected
   her desire to continue her education at the Center.
           Or, at least, we would have to confront that question if it were properly
   before the court. But it is not before us because the defendants have not pre-
   served it for this appeal.
           The district court never decided whether Pickett had pleaded facts im-
   plying that she had an interest protected by the Due Process Clause. That’s



           16
              Doe v. Harrell, 841 F. App’x 663, 670 (5th Cir. 2021) (per curiam); Patel v. Tex.
   Tech Univ., 941 F.3d 743, 747–48 (5th Cir. 2019); Perez v. Tex. A&M Univ. at Corpus Christi,
   589 F. App’x 244, 250–51 (5th Cir. 2014) (per curiam); Wheeler v. Miller, 168 F.3d 241, 249–
   50 (5th Cir. 1999) (per curiam); Levi v. Univ. of Tex. at San Antonio, 840 F.2d 277, 281 (5th
   Cir. 1988).




                                                31
Case: 21-11087     Document: 00516358014            Page: 32   Date Filed: 06/15/2022




                                     No. 21-11087


   because it thought the defendants had not contended “that [Pickett] . . . does
   not have a substantive-due-process right to higher education.” It noted that
   its disposition would “not prevent defendants from raising [that objection] at
   a later time should they desire to do so.”
          The defendants disagree. They claim to have “asserted that Pickett
   lacks a substantive due process right in their objections to the [MJ’s Findings,
   Conclusions, and Recommendations.]” They point to the following state-
   ment: “Assuming arguendo Pickett identified a substantive due process right
   at all—which she did not—stripped of conclusions, the factual allegations fall
   short of th[e] extremely high standard [for stating such a claim].” In other
   words, they put inordinate weight on the phrase, “which she did not.”
          But that is not all that defendants said about the matter. They also
   understood the MJ to have agreed that “Pickett does not establish that she
   has a fundamental right in her continued graduate education.” Accordingly,
   they began that part of their analysis by assuming “the absence of a funda-
   mental right being implicated.”
          Unfortunately for them, that is not what the MJ concluded. The MJ
   reasoned that he “need not resolve” the question “whether Pickett possesses
   a protected substantive or procedural due process right.” That’s because he
   concluded that, even if Pickett had no such right, the ADA nevertheless ab-
   rogated state sovereign immunity under the third prong of United States v.
   Georgia. So the defendants’ briefing was unresponsive to the course of the
   litigation even insofar as they addressed whether a right exists.
          In any event, nothing the defendants said to the district court about
   whether Pickett has a protected interest preserved that issue for appeal.
   “[T]o preserve an argument for appeal, the litigant must press and not merely
   intimate [it] before the district court.” FDIC v. Mijalis, 15 F.3d 1314, 1327
   (5th Cir. 1994). To press a theory means, “[a]t the very least,” to “identify[ ]




                                         32
Case: 21-11087      Document: 00516358014              Page: 33   Date Filed: 06/15/2022




                                        No. 21-11087


   [it] as a proposed basis for deciding the case.” United States v. Scroggins,
   599 F.3d 433, 447 (5th Cir. 2010). The theory must be described and sup-
   ported well enough to give “the district court . . . an opportunity to rule on
   it.” Mijalis, 15 F.3d at 1327.
          So it is not enough that one can reasonably infer that the defendants
   thought that Pickett did not have a protected interest. The defendants were
   required to tell the district court, “Dismiss Pickett’s claims because she does
   not have a protected interest.” We agree with the district court that the de-
   fendants never said anything like that.
          As we often say, “we are a court of review, not of first view.” Cutter v.
   Wilkinson, 544 U.S. 709, 718 n.7 (2005). We have established that it is inap-
   propriate to assume that Pickett had no interest protected by the Due Process
   Clause because she plausibly pleaded Title II violations representing a “sub-
   stantial departure from accepted academic norms.” Ewing, 474 U.S. at 225.
   That conclusion disposes of the issues properly presented by the parties. See
   United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579 (2020). We therefore
   must conclude that the district court did not err by denying the defendants
   sovereign immunity from Pickett’s claims insofar as she pleaded Title II vio-
   lations. The district court may consider in the first instance whether Pick-
   ett’s claims implicate the Fourteenth Amendment at all, provided that the
   defendants still wish to raise that contention.
                                    *        *         *
          In summary, we have appellate jurisdiction over only the denial of sov-
   ereign immunity from Pickett’s ADA claims. In this posture, we must as-
   sume that Pickett’s allegations are true and draw all reasonable inferences in
   her favor. The state may or may not be correct that its rebuttal evidence viti-
   ates any inference that the defendants discriminated against Pickett because
   of her disability. But the pleading stage was not the right time to raise those




                                            33
Case: 21-11087        Document: 00516358014               Page: 34        Date Filed: 06/15/2022




                                           No. 21-11087


   contentions. Pickett has plausibly alleged defective accommodations and in-
   vidious discrimination forbidden by Title II of the ADA.
           Those allegations fall within Congress’s power to abrogate state sov-
   ereign immunity if they plausibly imply that she was irrationally deprived of
   cognizable property or liberty interests. Although we have done so in the
   past, Pickett’s allegations do not permit us to assume that the Due Process
   Clause was not violated. Because the defendants have not preserved for ap-
   peal their contention that Pickett has no protected property right in her con-
   tinued education, we may decide nothing further.
           Accordingly, the appeal is DISMISSED in part, and the order ap-
   pealed from is AFFIRMED in part and REVERSED 17 in part. This opin-
   ion is not to be understood as an indication of how the district court is to rule
   on any remaining issues. We place no limitation on the matters the court
   should address in light of this interlocutory ruling.




           17
              The district court’s order is reversed insofar as it declined to dismiss for want of
   subject-matter jurisdiction the failure-to-accommodate claims that are (1) brought against
   Cherry and Evans in their official capacities or (2) are premised on Pickett’s advisor’s fail-
   ure to extend the deadline for pre-submission review.




                                                 34